    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 1 of 20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
DANIEL RIVERA,                                   16-cv-7552 (JGK)(OTW)

                      Plaintiff,                 MEMORANDUM OPINION AND
                                                 ORDER
          - against -

HOME DEPOT, U.S.A., INC.,

                    Defendant.
───────────────────────────────────
HOME DEPOT, U.S.A., INC.,

              Third-Party Plaintiff,

           - against -

BRYAN’S HOME IMPROVEMENT CORP.,

             Third-Party Defendant.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation

(“Report”) of Magistrate Judge Wang dated February 10, 2021.          Home

Depot U.S.A., Inc. (“Home Depot”), the third-party plaintiff,

brought an indemnification action against Bryan’s Home Improvement

Corp. (“BHIC”), the third-party defendant, for an award of

attorney’s fees, costs, and expenses.      The Report recommends that

the Court grant Home Depot’s motion and that Home Depot be awarded

$256,239.65, reflecting $254,736.25 in attorney’s fees and

$1,503.40 in costs.     BHIC has raised various objections to the

Report.   For the reasons that follow, BHIC’s objections are

overruled, and the Report and Recommendation is adopted in full.
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 2 of 20


                                    I.

     The Court assumes familiarity with the facts of this case,

the Report, and the Court’s previous Orders.

     On August 22, 2015, the plaintiff, Daniel Rivera, was gravely

injured after he fell from a ladder and was electrocuted in

Yonkers, New York. See ECF No. 120, at 1.       These injuries were

sustained at a construction site for which BHIC was the

subcontractor and the plaintiff’s employer, and Home Depot was the

general contractor. Id.    The relationship between Home Depot and

BHIC was governed by a Master Service Provider Agreement (“MSPA”).

See ECF No. 14, Ex. C; ECF No. 199, Ex. B.       Rivera sued Home

Depot, and Home Depot filed a third-party complaint, seeking

indemnification from BHIC. See ECF Nos. 1, 14.        Through a series

of rulings, Judge Katherine B. Forrest determined that Home Depot

could seek indemnification from BHIC for the damages resulting

from the plaintiff’s injuries and awarded the plaintiff future

economic damages totaling $6,593,495.00. See ECF No. 120.         A jury,

in a subsequent trial, awarded the plaintiff non-economic damages

of $135,000.00 for past pain and suffering, and $1,710,000.00 for

future pain and suffering. See ECF No. 151.       The Court entered

judgment for Mr. Rivera against Home Depot for $8,669,126.44,

which also included an award of $230,631.44 for past economic

damages, and a corresponding judgment in favor of Home Depot

against BHIC in the same total amount “plus allowable interests

and costs,” based on the Court “having granted [Home Depot’s]

                                    2
     Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 3 of 20


motion for summary judgment on its contractual and common law

indemnification claims as against” BHIC. ECF No. 152, at 2.

      BHIC appealed the judgment in favor of Home Depot, arguing

that Judge Forrest erred by granting Home Depot summary judgment

on its claims for common-law and contractual indemnification.

Specifically, BHIC argued that Judge Forrest erred by concluding

that Rivera suffered a “grave injury,” sufficient to support

liability under New York Worker’s Compensation Law § 11. 1            Further,

BHIC argued that Home Depot could not seek indemnification from

BHIC under the MSPA.

      The Second Circuit Court of Appeals affirmed the judgment on

the “theory of contractual indemnity,” but decided it would “not

address the district court’s findings that Rivera suffered a

‘grave injury’ as a matter of law.” Rivera v. Home Depot USA,

Inc., 776 F. App'x 4, 6-7 (2d Cir. 2019) (“[S]ummary judgment was

properly granted on the record here and . . . BHIC is required to

indemnify Home Depot based on the terms of its contract and




1 Under New York law, an employer can be liable to a third party for
indemnification only when its employee suffers a “grave injury,” as specifically
defined by the statute. N.Y. Workers’ Comp. Law § 11. Notwithstanding this
limitation on an employer’s liability, an employer still can be held liable, if
the employer and the third party had a contract in place prior to the employee’s
accident, in which the employer agreed to indemnify the third party. See id.
(“For purposes of this section the terms ‘indemnity’ and ‘contribution’ shall
not include a claim or cause of action for contribution or indemnification based
upon a provision in a written contract entered into prior to the accident or
occurrence by which the employer had expressly agreed to contribution to or
indemnification of the claimant or person asserting the cause of action for the
type of loss suffered.”); Rivera v. Home Depot USA, Inc., 776 F. App’x 4, 6 (2d
Cir. 2019) (citing Rodrigues v. N & S Bldg. Contractors, Inc., 5 N.Y.3d 427
(2005)).
                                       3
     Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 4 of 20


regardless whether Rivera sustained a statutorily defined ‘grave

injury.’”). 2

      On remand, this Court ordered judgment against Home Depot, in

the amounts of $230,631.44 in “Economic Damages (past),”

$6,593,495.00 in “Economic Damages (future),” $135,000.00 in “Pain

and Suffering (past),” and $1,710,000.00 in “Pain and Suffering

(future).” ECF No. 217. 3     Home Depot paid the plaintiff

$8,993,119.15 ($8,669,126.44 plus interest) in satisfaction of the

judgment. See ECF No. 226.

      Home Depot filed a motion for fees in 2018, which was

administratively terminated by Judge Forrest, pending BHIC’s

appeal. See ECF No. 177. Home Depot now seeks reimbursement for

its fees defending against the plaintiff’s personal injury action

(“Phase 1”) and pursuing indemnity claims against BHIC, including

BHIC’s appeal (“Phase 2”). See ECF No. 197, at 7-8.            On August 23,

2019, the case was referred to Magistrate Judge Wang for all post-

judgment proceedings. See ECF No. 207.

      Before Magistrate Judge Wang, Home Depot clarified that it

sought indemnification from BHIC for Phase 1 fees based solely on

the theory of common law indemnity and sought Phase 2 fees from

BHIC based on a theory of contractual indemnity, pursuant to the

MSPA. See ECF No. 197, at 8-10; Report at 4.           The parties have


2  Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, emphasis, and internal quotation marks in
quoted text.
3  This case was reassigned to Judge Koeltl in June 2019, following Judge
Forrest’s resignation from the bench.
                                       4
     Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 5 of 20


represented that BHIC has a policy with the New York State

Insurance Fund (“NYSIF”), but that this policy only covers

liability for common-law indemnity claims, not contractual

indemnity.   Further, as relevant for Phase 2, New York common-law

indemnity claims do not permit the collection of fees associated

with pursuing the indemnification claim.        See Chapel v. Mitchell,

642 N.E.2d 1082 (N.Y. 1994) (holding that while the “common-law

right of indemnification against the party actually at fault

encompasses the right to recover attorneys’ fees, costs, and

disbursements incurred in connection with defending the suit

brought by the injured party, . . . [a]s to the third-party

action, however, we conclude that the legal expenses incurred in

its prosecution are not recoverable”).       Further, BHIC and Home

Depot entered into an “Assignment Agreement,” by which BHIC

assigned its claims to Home Depot, including its rights against

the NYSIF.   Home Depot filed an action in the New York Court of

Claims, seeking recovery from the NYSIF for the judgment paid to

Rivera. See ECF No. 262, at 4-5; Report at 5 & n.4.         BHIC’s

counsel in this action, and as listed in the Assignment Agreement,

also represents the NYSIF, defending against Home Depot’s claim in

the New York Court of Appeals. See ECF No. 262 at 13-14; Report at

5.

     Magistrate Judge Wang issued the Report on February 10, 2021,

recommending that Home Depot’s motion for fees, costs, and

expenses be granted, and that Home Depot be awarded $256,239.65,

                                     5
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 6 of 20


reflecting $254,736.25 in attorney’s fees and $1,503.40 in costs.

See Report at 1.

                                   II.

     When reviewing objections to a Magistrate Judge's Report and

Recommendation, the district court must “make a de novo

determination of those portions of the report . . . to which

objection is made” and “may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P.

72(b)(3).   The district court “may also receive further evidence

or recommit the matter to the magistrate judge with instructions.”

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3).

“[I]t is sufficient that the court arrive at its own independent

conclusion regarding those portions of the report to which

objections are made,” and the court “need not conduct a de novo

hearing on the matter.” In re Hulley Enters. Ltd., 400 F. Supp. 3d

62, 69 (S.D.N.Y. 2019) (quoting Nelson v. Smith, 618 F. Supp.

1186, 1189-90 (S.D.N.Y. 1985)).

                                   III.

     BHIC has raised four objections to the Report.        First, BHIC

argues that Home Depot is entitled only to contractual indemnity

(and not common-law indemnity), and that Magistrate Judge Wang

misconstrued the mandate from the Second Circuit Court of Appeals.

Second, BHIC asserts that in light of BHIC’s financial condition,

the terms of the NYSIF policy, and the Assignment Agreement, Home

                                    6
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 7 of 20


Depot’s request for Phase 1 and Phase 2 fees are both moot.

Third, BHIC suggests that Magistrate Judge Wang either should not

have applied, or misapplied, Georgia law to interpret the MSPA.

Finally, BHIC objects on the grounds that the requested hourly

rates for Home Depot’s Atlanta-based counsel were unreasonable.

                                    A.

     First, BHIC argues that Home Depot cannot seek common-law

indemnification from BHIC, because the Second Circuit Court of

Appeals affirmed the judgment in favor of Home Depot against BHIC

solely on the grounds of contractual indemnification and did not

reach Judge Forrest’s holding that BHIC was also liable to Home

Depot under common-law indemnification.       BHIC asserts that the

Court of Appeals “eliminated and nullified” the common-law

indemnification grounds of Judge Forrest’s judgment, and thus Home

Depot should not be entitled to any fees on the basis of common-

law indemnification.    This assertion is incorrect.

     As Magistrate Judge Wang correctly noted, the law of this

Circuit is clear that when the Court of Appeals has not reached an

issue on appeal, the undisturbed portions of the underlying order

remain the law of the case. In re PCH Assocs., 949 F.2d 585, 593

(2d Cir. 1991) (“Given our silence” in an earlier appeal, the

“decision” of a legal issue in a lower court proceeding

“technically remained the law of the case”). See e.g., Robinson v.

Sanctuary Rec. Grps., Ltd., 763 F. Supp. 2d 629, 631 (S.D.N.Y.

2011) (“[A] finding of a district court that was properly

                                    7
     Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 8 of 20


challenged on appeal though not expressly or implicitly addressed

by an appellate court remains the law of the case.”); Am. Hotel

Int’l Grp., Inc. v. OneBeacon Ins. Co., 611 F. Supp. 2d 373, 378

(S.D.N.Y. 2009) (determining counterclaim under Pennsylvania law,

briefed but left unaddressed by Court of Appeals, remained law of

the case, because “if an appellate court reviewed a trial court’s

decision, but did not address an issue that the trial court

decided, the trial court’s decision remains the law of the case”),

aff’d, 374 F. App’x 71, 74 (2d Cir. 2010) (affirming, because the

prior decision “did not purport to address the district court’s

alternative holding” and thus “[t]he district court did not err in

determining that our order left that holding undisturbed”).

      It is certainly true that a lower court’s findings can be

vacated and “cease[] to be the law of the case,” even when “a

finding [is] not expressly addressed but [instead is] necessarily

rejected by an appellate court’s reasoning.” Am. Hotel Int’l Grp.,

Inc., 374 F. App’x at 74. 4       But, such a situation does not apply in

this case.    The Court of Appeals affirmed the judgment, and

declined to reach—thus leaving unaltered—Judge Forrest’s finding

of a “grave injury” such that common-law indemnity applied.                There

is nothing inconsistent between the Court of Appeals’ reasoning

4  Further, a lower court’s prior determination remaining undisturbed does not
preclude the Court of Appeals from “conclusively determining [an] issue left
unanswered” in an earlier appeal. In re PCH Assocs., 949 F.2d at 593.
Nevertheless, “[i]n the case in which the mandate of the appellate court does
not address a particular issue, the appellate judgment, on this issue, does not
establish the law of the case,” and when “the issue was decided by the district
court in an earlier case and was not disapproved by the appellate court,” such
decision “is, therefore, the law of the case.” Id. (quoting 1B JAMES WM. MOORE ET
AL., MOORE’S FEDERAL PRACTICE ¶ 0.404[4.-3], at 131 (2d Ed. 1991)).

                                        8
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 9 of 20


and Judge Forrest’s finding that BHIC was liable to Home Depot for

common-law indemnity, as well as contractual indemnity. Cf.

Rivera, 776 F. App’x at 6-7.

     Further, BHIC has offered no reason that would warrant

revisiting Judge Forrest’s earlier judgment.       BHIC has not

presented any “compelling circumstances,” such as an intervening

change in controlling law, new evidence, or the need to correct

clear error, that would warrant departure from the “law of the

case.” Bank Leumi USA v. Ehrlich, 98 F. Supp. 3d 637, 646–47

(S.D.N.Y. 2015); see also United States v. Carr, 557 F.3d 93, 102

(2d Cir. 2009).    The fact that Home Depot might also be able to

seek Phase 1 costs on the basis on contractual indemnity, but has

chosen not to do so for practical considerations, does not negate

the scope and force of its judgment against BHIC based on common-

law indemnity.

     Because Judge Forrest granted Home Depot summary judgment on

its common-law indemnification claim in a judgment that the Second

Circuit affirmed on other grounds and BHIC has offered no

compelling reasons to revisit this earlier finding, Home Depot is

entitled to its Phase 1 fees and costs, based on common-law

indemnification.

                                    B.

     BHIC has objected to the Report’s recommendation that Phase 1

and Phase 2 fees be awarded to Home Depot, contending that such

claims are moot. First, with respect to Phase 1 fees, BHIC argues

                                    9
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 10 of 20


that any claims for Phase 1 fees are moot, because Home Depot

agreed under the Assignment Agreement not to enforce its judgment

against BHIC.     Second, with respect to Phase 2 fees, BHIC argues

that any claim for such fees is moot, both because of the

Assignment Agreement and because such fees would be predicated

solely on a contractual indemnification claim, which is not

covered by the NYSIF policy, and BHIC is “essentially judgment

proof.” 5   This objection is incorrect on all counts.

      First, BHIC misconstrues the import of the Assignment

Agreement.    Although Section 2 of the Assignment Agreement

prohibits Home Depot from enforcing its judgment against BHIC,

Section 5 provides that the Assignment Agreement shall become

“rescinded, null and void” upon 30 days written notice, if any

court “rules that any aspect of this [Assignment] Agreement either

(1) has the effect of defeating or preventing Home Depot’s efforts

to enforce any of the assigned rights; or (2) provides any

defendant to an assigned claim with a defense, or a potential

defense, to any of the assigned claims brought by Home Depot.” ECF

No. 265, Ex. A, §§ 2, 5.       Because NYSIF is contesting Home Depot’s

efforts to collect upon BHIC’s assigned rights in New York State

Court (represented by the same counsel as BHIC in this action),

there is a possibility that the Assignment Agreement may be


5  At a teleconference held on November 10, 2020, counsel for Home Depot noted
that BHIC appears to be “essentially judgment proof.” ECF No. 262, at 4; Report
at 4, 6 n.5. Nevertheless, Home Depot never completed post-judgment discovery,
because it withdrew its Motion to Compel Discovery without prejudice, in light
of the Assignment Agreement. See ECF No. 251.
                                       10
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 11 of 20


rescinded. Report at 5 & n.4.        Given this contingent right of Home

Depot to enforce its judgment against BHIC, BHIC has failed to

demonstrate that the parties lack a “practical personal stake in

the dispute,” such that the court would be “incapable of granting

a judgment that will affect the legal rights as between the

parties.” ABN Amro Verzekeringen BV v. Geologistics Ams., Inc.,

485 F.3d 85, 94 (2d Cir. 2007); see also Mission Prod. Holdings,

Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019); Chafin v.

Chafin, 568 U.S. 165, 172 (2013).

      Further, even though the Phase 2 fees cannot be collected

from the NYSIF, BHIC’s precise financial condition has not been

established, as Home Depot has not exhausted post-judgment

discovery. 6   Further, “courts often adjudicate disputes whose

‘practical impact’ is unsure at best, as when ‘a defendant is

insolvent.’” Mission Prod. Holdings, Inc., 139 S. Ct. at 1661

(quoting Chafin, 568 U.S. at 175).          While Home Depot may “be

unable to convert any judgment [for Phase 2 fees] in its favor to

hard cash,” such a fact is not dispositive; the dispute “remains a

live controversy—allowing us to proceed.” Id.

      Thus, depending on the outcome of the New York State Court

action, the Assignment Agreement could be rescinded, and Home

Depot may still attempt to collect its Phase 1 and Phase 2 claims




6  BHIC’s arguments in its Objections that Home Depot’s claims are moot appear
to be contrary to representations made by BHIC to Magistrate Judge Wang at the
November 10, 2020 teleconference. ECF No. 262, at 13-14.
                                       11
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 12 of 20


against BHIC directly.    Therefore, the parties’ fees dispute is

not moot, and BHIC’s objection on mootness grounds is overruled.

                                   C.

     Next, BHIC objects to the Magistrate Judge’s application of

Georgia Law to Home Depot’s claim for Phase 2 fees, pursuant to

the MSPA’s indemnification clause.      BHIC argues that because Home

Depot allegedly first mentioned the application of Georgia law in

its reply memorandum of law, Home Depot “waived” the MSPA’s choice

of law provision and the application of Georgia law.        Further,

BHIC argues the Magistrate Judge misapplied Georgia law, because

BHIC contends that Georgia law does not permit recovery of

attorney’s fees incurred when seeking the fees themselves.

     First, the MSPA, which was attached to Home Depot’s Third-

Party Complaint, contains an express choice of law clause, stating

that Georgia law “shall govern any dispute arising out of or

relating to the [M]SPA.” ECF No. 14, Ex. C, ¶ 18.17; ECF No. 199,

Ex. B, ¶ 18.17.   Under the New York choice of law rules, which

govern questions in diversity actions in this Court, see Klaxon

Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 498 (1941), “[a]bsent

fraud or violation of public policy, a court is to apply the law

selected in the contract as long as the state selected has

sufficient contacts with the transaction,” Hartford Fire Ins. Co.

v. Orient Overseas Containers Lines (UK) Ltd., 230 F.3d 549, 556

(2d Cir. 2000).   BHIC has not argued that the application of

Georgia law to interpret the parties MSPA involves fraud, violates

                                   12
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 13 of 20


public policy, or that Home Depot having its principal place of

business in Georgia is not a sufficient contact for purposes of

the MSPA. Cf. Compl. ¶ 2; Home Depot Answer ¶ 2.

     Further, although a party technically can waive a “choice-of-

law” argument, courts generally will not make such a determination

without some showing of prejudice, such as when a party waits

until after discovery has closed to raise the issue. See, e.g.,

Reed Const. Data Inc. v. McGraw-Hill Cos., Inc., 49 F. Supp. 3d

385, 423 (S.D.N.Y. 2014), aff’d, 638 F. App’x 43 (2d Cir. 2016).

However, BHIC has not shown how it was “prejudiced by the late

argument,” id., especially because the MSPA has been known to the

parties the entire time, the MPSA is clear, and Magistrate Judge

Wang gave BHIC the opportunity to file a sur-reply specifically on

the application of Georgia law.     Further, in its sur-reply, BHIC

conceded that it did “not believe there is a conflict with Georgia

law” and New York law. ECF No. 218, at 5.

     Second, BHIC argues that if Georgia law applies to the MSPA,

then Home Depot should not have been able to bring a common-law

indemnification claim against BHIC, because such claims are

prohibited under Georgia law.     But this argument misunderstands

the source of law for Home Depot’s indemnification claims at issue

and misconstrues the applicable choice of law analysis.         The

source of Home Depot’s “common-law indemnification claim” is the

New York Worker’s Compensation Law, not the MSPA; whereas Home

Depot’s contractual indemnification claim arises from the terms of

                                   13
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 14 of 20


the MSPA itself.     Thus, New York Law applies to the common-law

indemnification claim, because the relevant injury occurred on a

worksite in New York and BHIC is a New York corporation, subject

to New York Worker’s Compensation Law. See, e.g., Casey ex rel.

Casey v. Ryder Truck Rental, Inc., No. 00-CV-2856, 2005 WL

1150228, at *4–5 (E.D.N.Y. May 16, 2005); Fiske v. Church of St.

Mary of the Angels, 802 F. Supp. 872, 879 (W.D.N.Y. 1992) (noting

that “when faced with choice-of-law issues, New York courts will

favor the application of [New York Labor Laws] to construction

accidents occurring within New York State so as to protect injured

workers”).    By contrast, because the contractual indemnification

claim arose from the MSPA itself, which contains an express clause

specifying that the contract’s interpretation is governed by

Georgia law, courts applying New York choice of law rules would

defer to the parties’ decision to apply Georgia law. 7

      Finally, BHIC cites to one case under Georgia law which found

that under the terms of the specific agreement at issue, the

plaintiff was not entitled to fees incurred while pursuing an

indemnification claim. See Citadel Corp. v. All-S. Subcontractors,

Inc., 458 S.E.2d 711 (Ga. Ct. App. 1995).          BHIC argues this case

stands for the proposition that “fees on fees” are not permitted

under Georgia law.      However, the case pronounces no such rule.


7 BHIC appears to have understood this distinction well in its sur-reply to

Magistrate Judge Wang, in which BHIC argued that the “Choice of Law Contract
Provision Does Not Apply To The Third-Party Claim For Common-Law Indemnity” and
“Under New York Choice of Law Rules, New York Law, Not Georgia Law Governs All
Issues Concerning Common-Law Indemnity.” ECF No. 218, at 2, 4-5.
                                       14
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 15 of 20


Instead, the court interpreted the terms of the indemnification

clause in the contract, to see whether certain fees were within

its scope.   Georgia courts, like New York courts, allow parties to

enter into indemnity contracts and look to the express terms of a

contract to determine its scope. See Gibbs-Alfano v. Burton, 281

F.3d 12, 19 (2d Cir. 2002) (“It is axiomatic that an indemnity

contract is interpreted to effectuate the intention of the parties

as expressed in the unequivocal language of the contract.”);

Milliken & Co. v. Georgia Power Co., 829 S.E. 2d 111, 115-16 (G.A.

2019) (Under Georgia law, indemnification depends on “the language

of the contract or agreement itself”).

     In this case, Magistrate Judge Wang correctly noted the broad

sweep of the indemnification clause in the MSPA, which contained

no limitations on fees incurred pursuing indemnification.         The

MSPA’s fee provision states that “If a Party prevails in any legal

or equitable action against the other Party, the other Party will

pay the prevailing Party’s costs and expenses, including

reasonable attorney[’s] fees.” ECF No. 199, Ex. B, ¶ 17.5.

Because Home Depot’s contractual and common-law indemnification

claims against BHIC were “legal or equitable actions,” and Home

Depot prevailed, Home Depot is entitled to costs and expenses,

including reasonable attorney’s fees.      Therefore, BHIC’s

objections to the application of Georgia law are overruled.




                                   15
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 16 of 20


                                   D.

     BHIC objects to the Magistrate Judge’s conclusion in the

Report that the attorney’s fees, requested by Home Depot’s

Atlanta-based counsel were reasonable.      BHIC argues that the fees

were unreasonable because the Atlanta-based counsel billed at

higher hourly rates than Home Depot’s trial counsel, and because

the case is “essentially a negligence claim” and “warrants no

more” than the “market rates” of “personal injury defense lawyers

generally.”   Home Depot requested rates from $75 per hour for

paralegals to $130-170 per hour for lawyers (both partners and

associates) for trial counsel, as well as hourly rates of $300-450

for associates and $730 for partners for Atlanta-based counsel.

     When determining the appropriate amount for an award of

attorney’s fees, courts must calculate the “presumptively

reasonable fee.” Simmons v. N.Y.C. Transit Auth., 575 F.3d 170,

172 (2d Cir. 2009).   “The starting point for determining the

presumptive reasonable [fee] is the lodestar amount, which is the

product of a reasonable hourly rate and the reasonable number of

hours required by the case.” Charles v. City of New York, No. 13-

CV-3547, 2014 WL 4384155, at *2 (S.D.N.Y. Sept. 4, 2014).         “The

presumptively reasonable fee boils down to what a reasonable,

paying client would be willing to pay, given that such a party

wishes to spend the minimum necessary to litigate the case

effectively.” Simmons, 575 F.3d at 174.      To arrive at a reasonable

fee, courts consider, among other factors, the twelve factors set

                                   16
    Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 17 of 20


forth in Johnson v. Ga. Highway Express Inc., 488 F.2d 714, 717–

719 (5th Cir. 1974). See Arbor Hill Concerned Citizens

Neighborhood Ass’n v. County of Albany and Albany Cnty. Bd. of

Elections, 522 F.3d 182, 190 (2d Cir. 2008). 8 “In ruling on

applications for fees, district courts must examine the hours

expended by counsel and the value of the work product of the

particular expenditures to the client’s case.” DiFilippo v.

Morizio, 759 F.2d 231, 235 (2d Cir. 1985).          Billed hours that are

“excessive, redundant, or otherwise unnecessary, are to be

excluded, and in dealing with such surplusage, the court has

discretion simply to deduct a reasonable percentage of the number

of hours claimed as a practical means of trimming fat from a fee

application.” Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d

Cir. 1998).    Courts do not ask “whether hindsight vindicates an

attorney’s time expenditures, but whether, at the time the work

was performed, a reasonable attorney would have engaged in similar

time expenditures.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir.

1992); see also Walker v. City of New York, No. 11-CV-314, 2015 WL

4568305, at *8 (E.D.N.Y. July 28, 2015).          The fee applicant



8 The twelve Johnson factors are: “(1) the time and labor required; (2) the
novelty and difficulty of the questions; (3) the level of skill required to
perform the legal service properly; (4) the preclusion of employment by the
attorney due to acceptance of the case; (5) the attorney’s customary hourly
rate; (6) whether the fee is fixed or contingent; (7) the time limitations
imposed by the client or the circumstances; (8) the amount involved in the case
and the results obtained; (9) the experience, reputation, and ability of the
attorneys; (10) the undesirability of the case; (11) the nature and length of
the professional relationship with the client; and (12) awards in similar
cases.” Arbor Hill, 522 F.3d at 186 & n.3; see also Gym Door Repairs, Inc. v.
Young Equip. Sales, Inc., No. 15-CV-4244, 2021 WL 1172335, at *2 & n.2 (S.D.N.Y.
Mar. 26, 2021).
                                       17
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 18 of 20


“bear[s] the burden of documenting the hours reasonably spent by

counsel, and the reasonableness of the hourly rates

claimed.” Allende v. Unitech Design, Inc., 783 F. Supp. 2d 509,

512 (S.D.N.Y. 2011).

     Home Depot supplied detailed records supporting the number of

hours billed. See ECF No. 199, Ex. A.      Before the Magistrate

Judge, BHIC objected to the fee award, arguing that Home Depot was

not entitled to appellate fees and that Home Depot’s trial counsel

overbilled and block-billed.    However, as the Magistrate Judge

correctly found in the Report, BHIC merely provided vague,

conclusory statements that the number of hours billed was too

high, the rates charged were not appropriate given the complexity

of the case, and noting nine alleged incidents of block billing.

Accordingly, the Magistrate Judge found the number of hours billed

was properly supported by Home Depot and rejected BHIC’s request

to reduce the Atlanta-based counsel’s hourly rates to $350 for

partners and $275 for associates.

     To the extent BHIC argues that the comparative complexity of

the case does not warrant the amounts billed, such an argument is

unpersuasive.   Home Depot is seeking to enforce a judgment of over

$8 million, after several years of litigation, several dispositive

motions, a trial, and an appeal.     The supplied records are

sufficiently detailed and thorough to support the hours requested,

and, as the Magistrate Judge found, the hourly rates requested are

not outside of the range of reasonable rates within this District

                                   18
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 19 of 20


for similarly experienced lawyers. See Report at 8-9 (citing

Broad. Music, Inc. v. Pamdh Enters., Inc., No. 13-CV-2255, 2014 WL

2781846, at *7 (S.D.N.Y. June 19, 2014)); see also, e.g., Errant

Gene Therapeutic, LLC v. Sloane-Kettering Inst. for Cancer Rsch.,

286 F. Supp. 3d 585, 588 (S.D.N.Y. 2018) (accepting partner hourly

rate of $765), aff’d, 768 F. App’x 141 (2d Cir. 2019); MSC

Mediterranean Shipping Co. Holding S.A. v. Forsyth Kownacki LLC,

No. 16-CV-8103, 2017 WL 1194372, at *3 (S.D.N.Y. Mar. 30, 2017)

(accepting hourly rates between $569.02 and $753.42 per hour for

associates depending on seniority, and $874.60 to $1,048.47 for

partners); Union of Orthodox Jewish Congregations of Am. v. Royal

Food Distribs. Ltd. Liab. Co., 665 F. Supp. 2d 434, 437 (S.D.N.Y.

2009) (finding partner and associate rates of $735 and $445,

respectively, reasonable).    Finally, the decision to hire

additional Atlanta-based counsel “to litigate the case

effectively,” especially on questions of Georgia contract law, was

reasonable. Simmons, 575 F.3d at 174.       Accordingly, BHIC’s

objection to the reasonableness of the requested attorney’s fees

is overruled.

                               CONCLUSION

     The Court has considered all of the arguments of the parties.

To the extent not specifically addressed above, the remaining

arguments are either moot or without merit.       For the reasons

explained above, the Report is adopted in full and Home Depot’s

motion for fees and costs is granted, in the amount of

                                   19
   Case 1:16-cv-07552-JGK-OTW Document 270 Filed 04/19/21 Page 20 of 20


$256,239.65, reflecting $254,736.25 in attorney’s fees and

$1,503.40 in costs.   The Clerk is directed to enter judgment

accordingly.   The Clerk is also directed to close all pending

motions and to close this case.



SO ORDERED.
Dated:    New York, New York
          April 19, 2021

                                        ____/s/ John G. Koeltl_______
                                               John G. Koeltl
                                        United States District Judge




                                   20
